Citation Nr: 1820663	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. George, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for a psychiatric disorder (listed as a mental health condition, claimed as anxiety, depression, and a bipolar disorder with substance abuse).  By this decision, the RO also denied service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.  

The Board recognizes that there is an indication of various psychiatric disorders in the record.  Further, the Veteran is now claiming service connection for posttraumatic stress disorder (PTSD) based on military sexual trauma (MST).  Though the Veteran initiated a separate claim, because there have been previous indications of PTSD in the record, the Board considers the claim for PTSD as part and parcel of the claim now on appeal.  Clemons v. Shinseki, 23 Vet. App. 1, 5-8 (2009).

In August 2015, the Board remanded the case for additional development.


REMAND

Psychiatric Disorder

When first before the Board, the claim was remanded for additional VA examination and an addendum opinion.  On remand, VA was unable to get in contact with the Veteran to schedule examinations.  However, because the medical information in the claims file was thought likely to be sufficient to obtain medical opinions with regard to the claimed disorders, the Board obtained an expert medical opinion.  

The Veteran has more recently filed a service connection claim separately for PTSD, alleging that PTSD is related to a sexual assaulted during service.  He has submitted new evidence in conjunction with the psychiatric disorder claim.  The Veteran has also expressly not waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).  Thus, the Board will remand for RO consideration of the new evidence received.  The Board will again provide a brief summary of the evidence.

The Veteran is seeking service connection for psychiatric disorders-diagnosed as major depressive disorder; polysubstance abuse; bipolar disorder; a bipolar affective disorder; anxiety; a substance induced mood disorder; an affective disorder; and PTSD.  

With regard to the claim for psychiatric disorders, the Board found the Veteran competent to report having psychiatric problems during service and since service, even though service treatment records do not specifically show treatment for any psychiatric problems.  In doing so, the Board noted that such records do include a reference to possible drug and alcohol abuse.  An October 1985 treatment entry noted that the Veteran was seen at the request of his command due to a pending administrative separation action.  The examiner reported that the Veteran denied drug and alcohol abuse and that he was cleared for an administrative action.  

An October 1985 report of mental status evaluation report noted that the Veteran was interviewed and that he did not appear to display any thought or emotional disorders and that his mental status was within normal limits.  The examiner reported that the Veteran did admit that he was confused as to the charges being levied against him regarding the pending action.  It was noted that the Veteran was under the impression that the action had been stopped.  The examiner indicated that the Veteran denied any drug and alcohol abuse or dependence.  The examiner stated that the Veteran was cleared for an administrative action as his mental status was unremarkable.  

A December 1985 examination near discharge included a notation that the Veteran's psychiatric evaluation was normal.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric problems including a bipolar disorder; a major depressive disorder; a mood disorder, not otherwise specified, versus a bipolar affective disorder; depression; rule out a depressive disorder, not otherwise specified, versus a substance induced mood disorder; anxiety; an affective disorder with possible PTSD associated with anxiety and insomnia; and PTSD.  

At a December 2011 VA psychiatric examination, the Veteran reported that he was raised by an intact and extended family.  He stated that he was a star athlete in high school, but that he had behavioral problems.  He indicated that he joined the military and that he was discharged for drinking.  The Veteran maintained that he lost his fiancé after a long battle with breast cancer.  It was noted that the Veteran did not appear to have grieved her loss, but that he had instead turned to cocaine and alcohol.  

The diagnoses were a major depressive disorder, moderate, recurrent, and polysubstance dependence (alcohol and cocaine) in a controlled setting.  The examiner commented that it was less likely than not that the Veteran's major depressive disorder and polysubstance abuse were related to his service in any manner.  The examiner stated that there was no supporting evidence that such disorders were related to the Veteran's period of service.  The examiner indicated that the Veteran's polysubstance abuse appeared to be directly related to the loss of his fiancé.  The examiner reported that testing confirmed that the Veteran had a mood disorder with underlying schizoid, antisocial, paranoid, and negativistic traits that appeared unrelated to service.  

The Board found that the above opinion was insufficient to resolve the claim for a psychiatric disorder because the examiner did not provide a sufficient rationale, especially in light of the Veteran's reports of psychiatric problems during service.  Further, the examiner provided no rationale for his diagnosis of a mood disorder with underlying schizoid, antisocial, paranoid, and negativistic traits.  Finally, the examiner failed to address whether numerous other diagnosis were related to service, including bipolar disorder; a bipolar affective disorder; anxiety; a substance induced mood disorder; an affective disorder; and PTSD.

In August 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  In December 2017, the Board received the opinion from a Chief of Psychiatry Consult-Liaison Service at a VA Medical Center.  After a review of the evidence, the psychiatrist opined that the Veteran had depressive disorder and polysubstance use disorder.  Major depressive disorder was thought not to be related to service, but to the death of the Veteran's fiancé in 2010.  Polysubstance use disorder was said to be related to service because substance abuse began in service, but VA does not compensate for substance abuse unless caused or aggravated by a service-connected disability.  38 U.S.C. §§ 105, 1131; 38 C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  This has not yet been shown.

All necessary development with regard to the Veteran's claim of service connection for all psychiatric disorders will be ordered on remand.

Erectile Dysfunction

Because the Veteran is claiming service connection for erectile dysfunction as secondary to a psychiatric disorder, this claim will also be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  A brief summary of the evidence follows.

With regard to erectile dysfunction, the Veteran's service treatment records do not show complaints, findings, or diagnoses of erectile dysfunction.  

At a January 2012 VA male reproductive system conditions examination, the examiner did not diagnose erectile dysfunction.  The examiner stated that the Veteran claimed that he had erectile dysfunction, but that he had not had any medical evaluation, diagnosis, or treatment for such disorder.  The examiner reported that the Veteran indicated that he had no problems when he was in high school, but that in about 1985, he began having difficulty achieving an erection.  It was noted that the Veteran recognized a relationship between his erectile dysfunction and his mental health condition.  The examiner indicated that the Veteran stated that when his depression was bad, he would have no libido and that he knew he would have erectile dysfunction if he had a relationship, so he avoided contact with people.  It was noted that the Veteran had no treatment for erectile dysfunction, but that a friend gave him a Viagra tablet which did provide a satisfactory erection in approximately 2006.  The examiner indicated that the Veteran did have erectile dysfunction.  However, the examiner also stated that although the Veteran's erectile dysfunction was claimed, it had not been diagnosed by a medical provider.  

The Board observes that the examiner did not actually diagnose erectile dysfunction.  However, the examiner also stated that the Veteran had erectile dysfunction, but that it had not been diagnosed by a medical provider.  The Board notes that it is unclear from the examiner's statements whether the Veteran actually has diagnosed erectile dysfunction.  Additionally, the examiner did not specifically provide any opinion as to the etiology of the Veteran's erectile dysfunction if it was actually diagnosed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice letter regarding the information and evidence necessary to establish service connection for PTSD based on MST.

2.  Attempt to verify the Veteran's claimed in-service stressor by contacting the appropriate agency or agencies.  

3.  Schedule the Veteran for a VA examination in connection with his psychiatric disorders claim by an appropriate medical clinician.  After review of the entire claims file, the examiner should:

(A) Identify the Veteran's psychiatric disorders, including whether PTSD is ruled in or ruled out and explain why.

(B) Opine as to whether is it at least as likely as not that any currently diagnosed psychiatric disorder, other than PTSD, is related to the Veteran's period of service or otherwise had its onset during service.

(C) If PTSD is diagnosed, opine as to whether it is at least as likely as not that the Veteran's claimed in-service MST occurred.

(D) If PTSD is diagnosed, opine as to whether PTSD is at least as likely as not related to the Veteran's claimed in-service sexual assault.

A complete rationale should be provided for all opinions rendered.  Please consider all lay statements of record.

4.  Schedule the Veteran for a VA examination in connection with his erectile dysfunction claim by an appropriate medical clinician.  After review of the entire claims file, the examiner should:

(A) Identify whether the Veteran has, or at any time during the claims period has had, erectile dysfunction. 

(B) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed erectile dysfunction is etiologically related to or had its onset during the Veteran's period of service.

(C) Provide an opinion as to whether it is at least as likely as not that any diagnosed erectile dysfunction was caused by, or aggravated by, a psychiatric disorder.

Aggravation is an increase in disability beyond a temporary flare-up or the natural progress of the disease.

A complete rationale should be provided for all opinions rendered.  Please consider all lay statements of record.

5.  Finally, readjudicate the appeal.  In doing so, consider all of the evidence received since the December 2016 supplemental statement of the case (SSOC).  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

